UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6820


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DEVON DALE BECKFORD, a/k/a Chubbs, a/k/a Trubbey, a/k/a Bull, a/k/a Big
Bull, a/k/a Fats,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:96-cr-00066-REP-2; 3:99-cv-
00512-REP)


Submitted: October 20, 2020                                   Decided: October 23, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Devon Dale Beckford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Devon Dale Beckford seeks to appeal the district court’s order denying his Fed. R.

Civ. P. 60(b) motion for relief from the district court’s prior order denying relief on his 28

U.S.C. § 2255 motion and denying his motion to alter or amend that order. The orders are

not appealable unless a circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1)(B). See generally United States v. McRae, 793 F.3d 392, 400 & n.7

(4th Cir. 2015). A certificate of appealability will not issue absent “a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court

denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists could find the district court’s assessment of the constitutional claims

debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district

court denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable and that the motion states a debatable claim of

the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Beckford has not

made the requisite showing. Accordingly, we deny Beckford’s motion for appointment of

counsel, deny a certificate of appealability, and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                DISMISSED



                                              2